Exhibit 3.3 BY - LAWS OF GOLD SWAP INC. (a New York corporation) ARTICLE I SHAREHOLDERS 1.CERTIFICATES REPRESENTING SHARES.Certificates representing shares shall set forth thereon the statements pre­scribed by Section 508, and, where applicable, by Sections 505, 616, 620, 709, and 1002, of the Business Corporation Law and by any other applicable provision of law and shall be signed by the Chairman or a Vice-Chairman of the Board of Directors, if any, or by the President or a Vice-President and by the Secre­tary or an Assistant Secretary or the Treasurer or an Assistant Treasurer and may be sealed with the corporate seal or a fac­simile thereof.The signa­tures of the officers upon a certif­icate may be facsimiles if the certificate is countersigned by a transfer agent or registered by a registrar other than the corporation itself or its employee, or if the shares are listed on a registered national security exchange.In case any officer who has signed or whose facsimile signature has been placed upon a certificate shall have ceased to be such officer before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of its issue. A certificate representing shares shall not be issued until the full amount of consideration therefor has been paid except as Section 504 of the Business Corporation Law may oth­erwise permit. The corporation may issue a new certificate for shares in place of any certificate theretofore issued by it, alleged to have been lost or destroyed, and the Board of Directors may require the owner of any lost or destroyed certificate, or his legal representative, to give the corporation a bond sufficient to indemnify the corporation against any claim that may be made against it on account of the alleged loss or destruction of any such certificate or the issuance of any such new certificate. 2.FRACTIONAL SHARE INTERESTS.The corporation may issue certificates for fractions of a share which shall entitle the holder, in proportion to his fractional holdings, to exercise voting rights, receive dividends, and par­ticipate in liquidating distributions; or it may pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined; or it may issue scrip in registered or bearer form over the manual or facsimile signature of an officer of the corporation or of its agent, exchangeable as therein provided for full shares, but such scrip shall not entitle the holder to any rights of a shareholder except as therein provided. 1 3.SHARE TRANSFERS.Upon compliance with provisions restricting the transferability of shares, if any, transfers of shares of the corporation shall be made only on the share rec­ord of the corporation by the registered holder thereof, or by his attorney thereunto authorized by power of attorney duly executed and filed with the Secretary of the corporation or with a transfer agent or a registrar, if any, and on surrender of the certificate or certificates for such shares properly endorsed and the payment of all taxes due thereon. 4.RECORD DATE FOR SHAREHOLDERS.For the purpose of determining the shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or to express consent to or dissent from any proposal without a meeting, or for the purpose of determining shareholders enti­tled to receive payment of any dividend or the allotment of any rights, or for the purpose of any other action, the direc­tors may fix, in advance, a date as the record date for any such determination of shareholders.Such date shall not be more than sixty days nor less than ten days before the date of such meeting, nor more than sixty days prior to any other ac­tion.If no record date is fixed, the record date for the de­termination of shareholders entitled to notice of or to vote at a meeting of shareholders shall be at the close of the busi­ness on the day next preceding the day on which notice is giv­en, or, if no notice is given, the day on which the meeting is held; the record date for determining shareholders for any pur­pose other than that specified in the preceding clause shall be at the close of business on the day on which the resolution of the directors relating thereto is adopted.When a determina­tion of shareholders of record entitled to notice of or to vote at any meeting of shareholders has been made as provided in this paragraph, such determination shall apply to any adjourn­ment thereof, unless directors fix a new record date under this paragraph for the adjourned meeting. 5.MEANING OF CERTAIN TERMS.As used herein in respect of the right to notice of a meeting of shareholders or a waiver thereof or to participate or vote thereat or to consent or dissent in writing in lieu of a meeting, as the case may be, the term "share" or "shares" or "shareholder" or "shareholders" refers to an outstanding share or shares and to a holder or holders of record of outstanding shares when the corporation is authorized to issue only one class of shares, and said reference is also intended to include any outstanding share or shares and any holder or holders of record of outstanding shares of any class upon which or upon whom the Certificate of Incorporation confers such rights where there are two or more classes or series of shares or upon which or upon whom the Business Cor­poration Law confers such rights notwithstanding that the Cer­tificate of Incorporation may provide for more than one class or series of shares, one or more of which are limited or denied such rights thereunder. 6.SHAREHOLDER MEETINGS. 6.1 TIME.The annual meeting shall be held on the date fixed, from time to time, by the directors, provided, that the first annual meeting shall be held on a date within thirteen months after the formation of the corporation, and each succes­sive annual meeting shall be held on a date within thirteen months after the date of the preceding annual meeting.A spe­cial meeting shall be held on the date fixed by the directors except when the Business Corporation Law confers the right to fix the date upon shareholders. 2 6.2 PLACE.Annual meetings and special meetings shall be held at such place, within or without the State of New York, as the directors may, from time to time, fix.Whenever the di­rectors shall fail to fix such place, or, whenever shareholders entitled to call a special meeting shall call the same, the meeting shall be held at the office of the corporation in the State of New York. 6.3 CALL.Annual meetings may be called by the direc­tors or by any officer instructed by the directors to call the meeting.Special meetings may be called in like manner except when the directors are required by the Business Corporation Law to call a meeting, or except when the shareholders are entitled by said Law to demand the call of a meeting. 6.4 NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER OF NOTICE.Written notice of all meetings shall be given, stating the place, date, and hour of the meeting, and, unless it is an annual meet­ing, indicating that it is being issued by or at the direction of the person or persons calling the meeting.The notice of an annual meeting shall state that the meeting is called for the election of directors and for the transaction of other busi­ness which may properly come before the meeting, and shall (if any other action which could be taken at a special meeting is to be taken at such annual meeting) state the purpose or pur­poses.The notice of a special meeting shall in all instances state the purpose or purposes for which the meeting is called; and, at any such meeting, only such business may be transacted which is related to the purpose or purposes set forth in the notice.If the directors shall adopt, amend, or repeal a By­-Law regulating an impending election of directors, the notice of the next meeting for election of directors shall contain the statements prescribed by Section 601(b) of the Business Corpora­tion Law.If any action is proposed to be taken which would, if taken, entitle shareholders to receive payment for their shares, the notice shall include a statement of that purpose and to that effect and shall be accompanied by a copy of Section 623 of the Business Corporation Law or an outline of its material terms.A copy of the notice of any meeting shall be given, personally or by first class mail, not fewer than ten days nor more than sixty days before the date of the meeting, unless the lapse of the prescribed period of time shall have been waived, to each share­holder at his record address or at such other address which he may have furnished by request in writing to the Secretary of the corporation.In lieu of giving a copy of such notice personally or by first class mail as aforesaid, a copy of such notice may be given by third class mail not fewer than twenty-four nor more than sixty days before the date of the meeting.Notice by mail shall be deemed to be given when deposited, with postage thereon prepaid, in a post office or official depository under the exclusive care and custody of the United States post office department.If a meeting is adjourned to another time or place, and, if any announcement of the ad­journed time or place is made at the meeting, it shall not be necessary to give notice of the adjourned meeting unless the directors, after adjournment, fix a new record date for the ad­journed meeting.Notice of a meeting need not be given to any shareholder who submits a signed waiver of notice before or after the meeting.Waiver of notice may be written or electronic.If written, the waiver must be executed by the shareholder or the shareholder's authorized officer, director, employee or agent by signing such waiver or causing his or her signature to be affixed to such waiver by any reasonable means, including, but not limited to, facsimile signature.If electronic, the transmission of the waiver must either set forth or be submitted with information form which it can reasonably be determined that the transmission was authorized by the shareholder.The attendance of a shareholder at a meeting with­out protesting prior to the conclusion of the meeting the lack of notice of such meeting shall constitute a waiver of notice by him. 3 6.5 SHAREHOLDER LIST AND CHALLENGE.A list of share­holders as of the record date, certified by the Secretary or other officer responsible for its preparation or by the trans­fer agent, if any, shall be produced at any meeting of share­holders upon the request thereat or prior thereto of any share­holder.If the right to vote at any meeting is challenged, the inspectors of election, if any, or the person presiding thereat, shall require such list of shareholders to be produced as evi­dence of the right of the persons challenged to vote at such meeting, and all persons who appear from such list to be share­holders entitled to vote thereat may vote at such meeting. 6.6 CONDUCT OF MEETING.Meetings of the shareholders shall be presided over by one of the following officers in the order of seniority and if present and acting - the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, the President, a Vice-President, or, if none of the foregoing is in office and present and acting, by a chairman to be chosen by the shareholders.The Secretary of the corporation, or in his absence, an Assistant Secretary, shall act as secretary of every meeting, but if neither the Secretary nor an Assistant Secretary is present the chairman of the meeting shall appoint a secretary of the meeting. 6.7 PROXY REPRESENTATION.Every shareholder may au­thorize another person or persons to act for him by proxy in all matters in which a shareholder is entitled to participate, whether by waiving notice of any meeting, voting or partici­pating at a meeting, or expressing consent or dissent without a meeting.No proxy shall be valid after the ex­piration of eleven months from the date thereof unless other­wise provided in the proxy.Every proxy shall be revocable at the pleasure of the shareholder executing it, except as otherwise provided by the Business Corporation Law. 6.8 INSPECTORS - APPOINTMENT.Inspectors may be appointed in the manner prescribed by the provisions of Section 610 of the Business Corporation Law, but need not be appointed except as otherwise required by those provisions. 6.9 QUORUM.Except for a special election of directors pursuant to Section 603(b) of the Business Corporation Law, and except as herein otherwise provided, the holders of a majority of the votes of outstanding shares shall constitute a quorum at a meet­ing of shareholders for the transaction of any business.When a quorum is once present to organize a meeting, it is not bro­ken by the subsequent withdrawal of any shareholders.The shareholders present may adjourn the meeting despite the ab­sence of a quorum. 6.10 VOTING.Each share shall entitle the holder there­of to one vote.In the election of directors, a plurality of the votes cast shall elect.Any other action shall be autho­rized by a majority of the votes cast in favor of or against such action except where the Business Corporation Law provides otherwise. 4 6.11SHAREHOLDER ACTION WITHOUT MEETINGS.Whenever under the provisions of the Business Corporation Law shareholders are required or permitted to take any action by vote, such action may be taken without a meeting on written consent, signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, in accordance with the provisions of Section 615 of the Business Corporation Law. ARTICLE II GOVERNING BOARD 1.FUNCTIONS AND DEFINITIONS.The business of the corporation shall be managed under the direction of a governing board, which is herein referred to as the "Board of Directors" or "directors" notwithstanding that the members thereof may otherwise bear the titles of trustees, managers, or governors or any other designated title, and notwithstanding that only one director legally constitutes the Board.The word "director" or "directors" likewise herein refers to a member or to members of the governing board notwithstanding the designation of a dif­ferent official title or titles.The use of the phrase "en­tire board" herein refers to the total number of directors which the corporation would have if there were no vacancies. 2.QUALIFICATIONS AND NUMBER.Each director shall be at least eighteen years of age.A director need not be a shareholder, a citizen of the United States, or a resident of the State of New York.The initial Board of Directors shall consist of one person.Subject to the foregoing limitation and except for the first Board of Directors, such number may be fixed from time to time by action of the shareholders or of the directors, or, if the number is not so fixed, the num­ber shall be three. The number of directors may be increased or decreased by action of shareholders or of the directors, provided that any action of the directors to effect such in­crease or decrease shall require the vote of a majority of the entire Board.No decrease shall shorten the term of any in­cumbent director. 3.ELECTION AND TERM.The first Board of Directors shall be elected by the incorporator or incorporators and shall hold office until the first annual meeting of shareholders and until their successors have been elected and qualified.There­after, directors who are elected at an annual meeting of share­holders, and directors who are elected in the interim by the shareholders to fill vacancies and newly created directorships, shall hold office until the next annual meeting of shareholders and until their successors have been elected and qualified; and directors who are elected in the interim by the directors to fill vacancies and newly created directorships shall hold of­fice until the next meeting of shareholders at which the elec­tion of directors is in the regular order of business and un­til their successors have been elected and qualified.In the interim between annual meetings of shareholders or of special meetings of shareholders called for the election of directors, newly created directorships and any vacancies in the Board of Directors, including vacancies resulting from the removal of directors for cause or without cause, may be filled by the vote of the remaining directors then in office, although less than a quorum exists. 5 4.MEETINGS. 4.1 TIME.Meetings shall be held at such time as the Board shall fix, except that the first meeting of a newly elec­ted Board shall be held as soon after its election as the di­rectors may conveniently assemble. 4.2 PLACE.Meetings shall be held at such place within or without the State of New York as shall be fixed by the Board. 4.3 CALL.No call shall be required for regular meet­ings for which the time and place have been fixed.Special meetings may be called by or at the direction of the Chairman of the Board, if any, of the President, or of a majority of the directors in office. 4.4 NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER.No notice shall be required for regular meetings for which the time and place have been fixed.Written, oral, or any other mode of notice of the time and place shall be given for special meet­ings in sufficient time for the convenient assembly of the di­rectors thereat.The notice of any meeting need not specify the purpose of the meeting.Any requirement of furnishing a notice shall be waived by any director who signs a waiver of notice before or after the meeting, or who attends the meet­ing without protesting, prior thereto or at its commencement, the lack of notice to him. 4.5 QUORUM AND ACTION.A majority of the entire Board shall constitute a quorum except when a vacancy or vacancies prevents such majority, whereupon a majority of the directors in office shall constitute a quorum, provided such majority shall constitute at least one-third of the entire Board.A majority of the directors present, whether or not a quorum is present, may adjourn a meeting to another time and place.Except as herein otherwise provided, the act of the Board shall be the act, at a meeting duly assembled, by vote of a majority of the directors present at the time of the vote, a quorum being present at such time. Any one or more members of the Board of Directors or of any committee thereof may participate in a meeting of said Board or of any such committee by means of a conference telephone or similar communications equipment allowing all persons participating in the meeting to hear each other at the same time, and participation by such means shall consti­tute presence in person at the meeting. 4.6 CHAIRMAN OF THE MEETING.The Chairman of the Board, if any and if present and acting, shall preside at all meetings.Otherwise, the President, if present and acting, or any other director chosen by the Board, shall preside. 5.REMOVAL OF DIRECTORS.Any or all of the directors may be removed for cause or without cause by the shareholders.One or more of the directors may be removed for cause by the Board of Directors. 6 6.COMMITTEES.The Board of Directors, by resolution adopted by a majority of the entire Board of Direc­tors, may designate from their number one or more directors to constitute an Executive Committee and other committees, each of which, to the extent provided in the resolution designating it, shall have the authority of the Board of Directors with the ex­ception of any authority the delegation of which is prohibited by Section 712 of the Business Corporation Law. 7.WRITTEN ACTION.Any action required or permitted to be taken by the Board of Directors or by any committee there­of may be taken without a meeting if all of the members of the Board of Directors or of any committee thereof consent in writing to the adoption of a resolution authorizing the action.The res­olution and the written consents thereto by the members of the Board of Directors or of any such committee shall be filed with the minutes of the proceedings of the Board of Directors or of any such committee. ARTICLE III OFFICERS The directors may elect or appoint a Chairman of the Board of Directors, a President, one or more Vice-Presidents, a Secretary, one or more Assistant Secretaries, a Treasurer, one or more Assistant Treasurers, and such other officers as they may determine.The President may but need not be a di­rector.Any two or more offices may be held by the same per­son. Unless otherwise provided in the resolution of elec­tion or appointment, each officer shall hold office until the meeting of the Board of Directors following the next annual meeting of shareholders and until his successor has been elected or appointed and qualified.Officers shall have the powers and duties defined in the resolutions appointing them.The Board of Directors may remove any officer for cause or without cause. ARTICLE IV STATUTORY NOTICES TO SHAREHOLDERS The directors may appoint the Treasurer or other fiscal officer and/or the Secretary or any other officer to cause to be prepared and furnished to shareholders entitled thereto any special financial notice and/or any financial statement, as the case may be, which may be required by any provision of law, and which, more specifically, may be required by Sections 511, 515, 516, 517, 519, and 520 of the Business Corporation Law. 7 ARTICLE V BOOKS AND RECORDS The corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of the shareholders, of the Board of Directors, and of any committee which the directors may appoint, and shall keep at the office of the corporation in the State of New York or at the office of the transfer agent or reg­istrar, if any, in said State, a record containing the names and addresses of all shareholders, the number and class of shares held by each, and the dates when they respectively became the owners of record thereof.Any of the foregoing books, minutes, or records may be in written form or in any other form capable of being converted into written form with­in a reasonable time. ARTICLE VI CORPORATE SEAL The corporate seal, if any, shall be in such form as the Board of Directors shall prescribe. ARTICLE VII FISCAL YEAR The fiscal year of the corporation shall be fixed, and shall be subject to change from time to time, by the Board of Directors. ARTICLE VIII CONTROL OVER BY-LAWS These By-Laws may be repealed, altered or amended or new By-Laws adopted by written consent of stockholders in the manner authorized herein, or at any meeting of the stockholders, either annual or special, by the affirmative vote of a majority of the stock entitled to vote at such meeting, unless a larger vote is required by these By-Laws or the Certificate of Incorporation.The Board of Directors shall also have the authority to repeal, alter or amend these By-Laws or adopt new By-Laws (including, without limitation, the amendment of any Bylaws setting forth the number of directors who shall constitute the whole Board of Directors) by unanimous written consent or at any annual, regular, or special meeting by the affirmative vote of a majority of the whole number of directors, subject to the power of the stockholders to change or repeal such By-Laws and provided that the Board of Directors shall not make or alter any By-Laws fixing the qualifications, classifications, or term of office of directors. 8
